Citation Nr: 0529475	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine 
headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana that continued a previously assigned 10 
percent rating for migraine headaches.  During the pendency 
of the appeal for an increased rating, the RO awarded a 30 
percent rating.  This was done by way of a September 2004 
rating decision.


FINDINGS OF FACT

1.  The record does not contain sufficient information to 
allow the Board to grant a higher rating for migraine 
headaches-it does not show that the veteran's migraine 
headaches are characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

2.  Without good cause, the veteran failed to report for a VA 
compensation examination scheduled in connection with his 
claim for an increased rating for migraine headaches.

3.  The compensation examination was required to help 
determine whether the veteran met the criteria for an 
increased rating.


CONCLUSION OF LAW

An increased rating for migraine headaches is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.124a, 
Diagnostic Code 8100 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for migraine headaches was granted by way 
of a rating decision in January 1993.  The veteran was 
assigned a 10 percent rating.  

The veteran submitted a claim for an increased rating in 
September 2001.  As noted above, the RO issued a rating 
decision in September 2004 whereby the veteran's disability 
evaluation was increased to 30 percent.  

Treatment reports from S. Hoogendyk, M.D., dated from 
February 1998 to October 1998 reflect that the veteran had a 
history of migraine headaches.  In February 1998, the veteran 
reported intense migraines and cluster headaches occurring 
about twice a year.  He reported that the headaches occurred 
in the middle of the night, awakened him, and could last up 
to three hours.  The headaches were noted to recur several 
times per day for several weeks. 

Associated with the claims file is a vocational assessment 
from Chris Georgeff and Associates dated in October 1999.  
The veteran reported that he had "never missed school" due 
to experiencing a headache but he reported being unable to 
work during the period from January 1999 to April 1999.  (The 
veteran later indicated that the reference to never missing 
school was an inaccurate portrayal of his school 
performance.)  The veteran did not indicate that he was ever 
terminated from employment as a result of his migraines.  The 
vocational rehabilitation specialist did not assess the 
veteran as having a serious employment handicap as a result 
of his disabilities.

The veteran was last afforded a VA examination in January 
2002.  At that time a magnetic resonance imaging (MRI) of the 
veteran's brain was normal.  He was diagnosed with migraines.  

Associated with the claims file are private treatment reports 
from G. Buck, M.D., dated from September 1996 to September 
2003.  In February 1999, the veteran was seen for complaints 
of migraine headaches.  The veteran reported that his 
headaches usually occurred in April through January and he 
usually felt better when he rested in a dark, quiet room.  He 
reported being on several medications with no improvement in 
his symptoms.  He reported that his headaches usually 
occurred on the right side behind the right eye and that they 
usually stayed in one place.  He reported stabbing pain as 9 
out of 10.  At that time the veteran reported that he was 
having migraines more frequently.  He stated that he had 
headaches for the prior four to seven days and that they 
lasted from one to three hours.  The migraines awakened him 
from sleep occasionally.  In September 1999, Dr. Buck 
reported that the veteran's headaches were not as severe as 
they had been previously.  In June 2003, the veteran reported 
occasional headaches.  In September 2003, the veteran 
reported frequent headaches and requested prophylactic 
treatment.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2001 to October 2004.  In July 2001, 
an MRI of the brain was normal.  In January 2002, the veteran 
reported that he had a different kind of headache which was 
constant in nature for a week and then he had no symptoms for 
two days after.  The examiner reported that the strongest 
medication prescribed for the veteran was Imitrex which was 
taken with no relief.  In February 2002, the veteran reported 
"lots of headaches lately."  He reported that he was using 
Imitrex to treat the headaches and was out of his medication.  
The veteran reported that on one occasion his migraine 
resulted in lingering aches and the next time excruciating 
pain.  His medication was taken with no relief.  He reported 
that he often had a dull ache that lasted two or three days.  
In March 2002, the veteran was noted to be doing fairly well.  
A neurologic examination was normal.  The examiner reported 
that the veteran had migraines with and without aura and he 
was continued on Imitrex.  A letter from the veteran's 
treating neurologist at VA dated in March 2002 reflects that 
the veteran suffered from migraines which were exacerbated by 
stress, lack of sleep, and excessive sleep.  The veteran was 
noted to be taking medication on an episodic basis.  In 
August 2003, the veteran was noted to have migraine headaches 
about three times a month.  The veteran also reported cluster 
headaches seven to eight times a day.  The veteran reported 
that he was in continual pain for four to five months at a 
time.  The examiner noted that the veteran had been treated 
with many different options without success.  He was still 
noted to be taking Imitrex.  An addendum dated in August 2003 
noted that the VA pharmacy no longer carried Imitrex.  In 
September 2004, the veteran was seen for reevaluation and 
management of chronic migraines among other things.  The 
veteran reported that his migraines had increased in 
frequency to approximately every seven to ten days.  A 
computed tomography (CT) scan of the brain was ordered.  That 
same month the veteran reported he wanted to put off the CT 
scan until December 2004 because he was not having migraines.  
He reported that he would call back if he started getting 
migraines on a daily basis.  In October 2004, an addendum 
noted that the veteran received a prescription for Imitrex 
nasal spray.  Also that month, the veteran reported that his 
migraines were worse and that he had CT scan of the head at 
his primary care provider.  

The veteran was scheduled for a VA examination in May 2004 
for which he failed to report.  No explanation for his 
failure to appear was given.

The veteran submitted time sheets from his employer in March 
2005.  He noted that he had missed whole days of work due to 
severe migraines four times from August 2004 to February 
2005.  He pointed out that he had used all of his annual sick 
leave in 2004 and even had to take a personal day in November 
2004 because of migraines. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. §§ 1110, 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Under the criteria for Diagnostic Code 8100, a 30 percent 
rating is for consideration for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is for 
consideration for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2005).

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655 (2005).

In this case, the available record does not show that a 
higher rating is warranted.  Hence, the RO scheduled a May 
2004 VA examination to aid the veteran in his claim.  The 
available evidence shows that the veteran has experienced 
some prostrating attacks; however, the migraines were not 
characterized by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

The veteran's migraines cause stabbing pain on the right side 
behind the right eye.  The veteran reported that his 
migraines occasionally awakened him and it helped him to rest 
in a quiet, dark room.  In August 2003, the veteran was noted 
to have migraine headaches about three times a month.  In 
September 2004 the veteran reported that his migraines had 
improved.  While the veteran reported that his migraines had 
worsened in October 2004, the record does not reflect that 
the veteran's migraines were productive of very frequent 
completely prostrating and prolonged attacks.  

The vocational assessment which was submitted by the veteran 
did not indicate the veteran was ever terminated from 
employment as a result of his migraines.  He left one job 
because of the employer's intolerance of his medical 
condition, but even then it was not shown that he was having 
very frequent prostrating attacks.  The veteran's employment 
records indicate that he missed four days of work over a 
seven-month period.  This is not suggestive of very frequent 
prostrating attacks that are prolonged.  In other words, the 
evidence as a whole strongly suggests that the veteran indeed 
experiences prostrating attacks, but not frequently.  Rather, 
the veteran appears to have prostrating attacks that occur in 
a way that is more akin to what is required for the 30 
percent rating-averaging once a month.  He also experiences 
headaches that bother him for prolonged periods, but they do 
not appear to be prostrating as required by the rating 
criteria for the higher rating.  

In summary, while the veteran's migraines are characterized 
by prostrating attacks, they have not been characterized by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Consequently, 
the next higher schedular rating of 50 percent for migraines 
is not warranted on the available record.  As noted above, a 
VA examination was scheduled to help the veteran with his 
claim, but he did not appear and no explanation was given.  
Because a higher rating cannot be established on the record 
as described above, and because the veteran did not provide 
good cause for his failure to appear, his claim for an 
increased rating must be denied.  38 C.F.R. § 3.655.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for an increased rating in September 
2001.  The necessary information to complete his application 
for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The RO originally wrote to the veteran in December 2001 and 
informed him that it was working his claim.  He was provided 
with notice of what evidence he should submit and what 
evidence VA was responsible for in developing his claim.  The 
veteran was advised as to the best type of evidence to submit 
to support his contentions.  

The RO again wrote to the veteran in March 2005.  The RO 
informed the veteran of the evidence that was required to 
substantiate his claim for an increased rating.  He was 
informed of the evidence of record.  He was further informed 
that he needed to have evidence that his service-connected 
disability had worsened.  The RO provided additional notice 
of what actions would be taken to assist the veteran and what 
he needed to do in the development of his claim.  He was 
asked to identify pertinent sources of information or 
evidence.  He was informed of the elements to satisfy in 
order to establish a higher rating.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been told 
what was required of him and what VA would do.  It is also 
clear that he was made to understand that he should submit 
any pertinent evidence in his possession.  This was implicit 
in the various correspondences.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  (Although all notices required by the VCAA were not 
provided until after the RO adjudicated the appellant's claim 
in April 2002, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA in regard to the issue decided.  

The veteran was afforded a VA examination in January 2002.  
VA outpatient treatment records and private treatment records 
were obtained and associated with the claims file.  The 
veteran has not identified any outstanding pertinent 
evidence.  

The Board notes that the veteran was scheduled for a VA 
examination in May 2004 for which he failed to appear.  As 
already noted, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, . . . [and] the examination was scheduled in 
conjunction with . . . a claim for increase, the claim shall 
be denied.  38 C.F.R. § 3.655 (2005).  In this case the 
evidence of record did not support an increased evaluation 
and the veteran failed to appear for his VA examination.  
There is no evidence to indicate that the veteran failed to 
appear on account of good cause.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) 
(2005).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


